DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 36-55 are pending in the instant application. Claims 38-45 and 47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected subject matter. The withdrawn subject matter is patentably distinct from the elected subject matter as it differs in structure and element and would require separate search considerations. In addition, a reference which anticipates one group would not render obvious the other. Claims 36, 37, 46, and 48-55 are rejected. 
Information Disclosure Statement
The information disclosure statement filed on April 13, 2020 has been considered and a signed copy of form 1449 is enclosed herewith. 
Drawings
The drawings are objected to because each sheet does not disclose which number sheet out of the total number of sheets it is (i.e., the sheet with Figures 1A and 1B should have “1/22” written on it). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Election/Restrictions
Applicant’s election without traverse of cilastatin in the response filed on January 31, 2022 is acknowledged. The restriction requirement is still deemed proper and is hereby made final. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 36, 37, 46, and 48-50 are rejected under 35 U.S.C. 102(a)(1) as being
anticipated by Toyoguchi et al. (Antimicrobial Agents and Chemotherapy, 1997, 1985-
1990).
Toyoguchi et al. (hereinafter Toyoguchi) teach “The nephrotoxic effects of
vancomycin hydrochloride (VCM) and the potential drug-drug interaction with cilastatin
sodium (CS) were examined in rabbits.” “At a reduced combination ratio of VCM plus
CS (4:1 ratio, VCM at 300 mg/kg plus CS at 75 mg/kg, intravenous bolus; n=5) some
symptoms of nephrotoxicity induced by VCM were present, but the degree of this effect
was much reduced and was significantly different from preadministration values by only
modest increases of the BUN and N-acetyl-β-D-glucosaminidase levels (P < 0.05).
Overall clearance of VCM was accelerated by coadministration of CS and was found to
be dose dependent upon CS.” (See abstract).
Since the method taught by Toyoguchi comprises administering CS (cilastatin
sodium) intravenously at 75 mg/kg, the method reads upon the instant claims.
It is noted that the instant claims relate to preventing ischemia-reperfusion
injury, and thus do not require that ischemia-reperfusion injury be present in the subject
receiving the compound. Further, concerning the limitation “that binds to DPEP-1 to the subject” and the limitation of claim 37, because the prior art’s cilastatin is the same as instantly claimed cilastatin, they inherently have the same effects when administrated to the subject.
Therefore, the reference anticipates the instant claims above.

Claims 36, 37, 46, 48, 49, and 51-55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis et al. (US 2008/0051428, published on 2/28/2008).
Davis et al. teach “methods of reducing kidney toxicity associated with PQQ
administration by administering to a subject in need thereof a therapeutically effective
amount of PQQ in combination with probenecid, cilastatin, or other blockers of
transtubular flux (see [(0031]). They also teach a pharmaceutical composition for
treating ischemia-reperfusion injury in a subject in need thereof, comprising a therapeutically effective amount of pyrroloquinoline quinone and a nephroprotectant (see claim 24), and “wherein said nephroprotectant is cilastatin” (see claim 27). 
Therefore, the prior art teaches “a method of treating ischemia-reperfusion injury in a subject in need thereof, comprising a therapeutically effective amount of pyrroloquinoline quinone and a nephroprotectant, wherein said nephroprotectant is cilastatin.” 
This reads upon instant claims 53-55 (“administering to a donor...prior to or concurrent with removal of said organ or tissue” and “be contacted with the organ or tissue following surgical removal of the organ or tissue from the donor,” see [0143]), as well as claims 48 and 49 ("Administering" includes routes of administration which allow the compositions of the invention to perform their intended function, e.g., treating or preventing cardiac injury caused by hypoxia or ischemia. A variety of routes of administration are possible including, but not necessarily limited to parenteral (e.g.,
intravenous, intraarterial, intramuscular, subcutaneous injection, oral (e.g., dietary),
topical, nasal, rectal, or via slow releasing microcarriers depending on the disease or
condition to be treated,” see [0106]). This also reads upon instant claims 51 and 52 (“methods for preventing, treating, or reducing organ failure or tissue damage resulting from an ischemic syndrome such as…renal…ischemia by administering to a subject in need thereof…organs and tissue which can be protected include, but are not limited to, the kidneys,” see [0144]). 
	Concerning the limitation “that binds to DPEP-1 to the subject” and the limitation of claim 37, because the prior art’s cilastatin is the same as instantly claimed cilastatin, they inherently have the same effects when administrated to the subject.
Therefore, the reference anticipates the instant claims above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 36, 37, 46, and 48-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-7 of U.S. Patent No. 10,493,127. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons given below.
U.S. Patent No. 10,493,127 claims a method for treating ischemia-reperfusion injury in a subject in need thereof which fits within the scope of the method for treating or preventing (i) acute kidney injury or (ii) ischemia-reperfusion injury in a subject in need thereof of the instant claims. A method for reducing or preventing acute kidney injury in a subject comprising administering an effective amount of a compound that binds to DPEP-1 thereby reducing or preventing acute kidney injury is disclosed in the reference (see column 27) and also that the acute kidney injury can be the result of ischemia reperfusion (see column 28). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention through routine experimentation to arrive at the method of the instant claims in view of the reference with a reasonable expectation of success. The motivation would have been to find additional pharmaceutical uses for cilastatin that binds to DPEP-1. Thus, a prima facie case of obviousness has been established.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232. The examiner can normally be reached Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626